OPINION — AG — **** INVESTMENTS BY VOCATIONAL — TECHNICAL SCHOOL DISTRICT **** A COUNTY TREASURER SERVING IN THE CAPACITY OF A TREASURER FROM AN AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT IS REQUIRED TO INVEST SURPLUS MONEY IN THE "SURPLUS ACCOUNT" OF THE SCHOOL DISTRICT IN THE MANNER PRESCRIBED IN 70 Ohio St. 1971 5-115 [70-5-115], AND 62 Ohio St. 1965 Supp., 348.1 [62-348.1], AND THESE STATUTORY PROVISIONS AUTHORIZE INVESTMENT OF SUCH SURPLUS MONEY OUTSIDE OF THE PARTICULAR COUNTY IN WHICH THE COUNTY TREASURER ALSO SERVES AS SCHOOL DISTRICT TREASURER, IF SUCH INVESTMENT IS DIRECTED BY THE BOARD OF THE AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT. CITE: ARTICLE X, SECTION 9(B), 19 Ohio St. 1971 121 [19-121] (GERALD E. WEIS)